DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
The examiner suggests the applicant to amend the term “the shield” in claim 11 to be “the protective shield” to be consistent with the rest of the claims and avoid confusing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:
“2. The protective shield of claim 1, wherein the securing ring is proximate to the midpoint of the upper shield surface.” Emphasis added. 

Claim 2 is indefinite because the term “the midpoint” lacks antecedent basis. 
For the purpose of examination, claim 2 is interpreted as:
“2. The protective shield of claim 1, wherein the securing ring is proximate to [[the]] a midpoint of the upper shield surface.” Emphasis added. 



Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–2, 5–6, 9–10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bielak, US 4,150,959 A (“Bielak”). 
Claims 3–4 
Claims 7–8 are rejected under 35 U.S.C. 103 as being obvious over Bielak in view of Ballou et al., US 1,859,861 A (“Ballou”).
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Bielak in view of Ballard, US 4,149,863 A (“Ballard”).
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Bielak in view of Kao and Ballard. 
Claim 1 describes a protective shield for a filter leaf bag comprises an upper shield surface comprising an elongated strip having at least one securing ring within the strip. The protective shield comprises a forward side strip and a rear side strip extending downwardly and generally perpendicularly to the upper shield surface. When the protective shield is installed over the upper portion of the filter bag, the protective shield deflects liquid streams away from the upper portion of the filter bag. 
Bielak discloses a protective shield (i.e., a removable U-shaped protective shield 72) for a filter leaf bag (i.e., filter bag 36, with elongated flat shape) comprises an upper shield surface (i.e., bottom wall 75) comprising an elongated strip (i.e., as best shown in Fig. 9) having at least one securing ring within the strip (i.e., spaced opening 77). Bielak Figs. 2 and 9–10, col. 5, ll. 14–26 and col. 3, ll. 45–51. The protective shield 72 comprises a forward side strip (i.e., first side wall 73) and a rear side strip (i.e., second side wall 74) extending downwardly and generally perpendicularly to (i.e., forming a U shape) the upper shield surface 75. Id. at Fig. 10, col. 5, ll. 18–21. When the protective shield 72 is installed over the upper portion of the filter bag (i.e., first and second flap 38 and 39 of the filter bags), the protective shield 72 deflects liquid streams away from the upper portion of the filter bag (i.e., the protective shield 72 is adapted to fit over and protect the first and second flaps 38 and 39). Id. at Figs. 2 and 9–10, col. 5, ll. 14–18. 

    PNG
    media_image1.png
    693
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    547
    media_image2.png
    Greyscale

Claim 2 describes the protective shield of claim 1. The securing ring is proximate to a midpoint of the upper shield surface. 
Bielak discloses the securing ring 77 as annotated in Fig. 10 above is proximate to a midpoint of the upper shield surface 75. Bielak Figs. 9–10. 
Claim 3 describes the protective shield of claim 1. The securing ring has a generally oval shape with a long axis of the oval running generally parallel with the forward and rear side strips.
Bielak does not disclose that the securing ring has an oval shape with a long axis of the oval running generally parallel with the forward and side strip. 
In the analogous art of securing rings on a U-shaped/C shaped longitudinal strip, Kao discloses a securing ring (i.e., securing member 13) located on a back strip 11, which has a general oval shape (i.e., oval holes) with a long axis of the oval running generally parallel with a forward and rear side strip (i.e., hooks 12). Kao Fig. 1, [0024]. It would have been obvious for 
Claim 4 describes the protective shield of claim 3. The long axis of the securing ring is about 2.5 inches in length. 
While modified Bielak does not disclose that the securing ring 77 in an oval shaped as modified in view of Kao is about 2.5 inches in length, Kao discloses that changes can be made in detail, especially in matters of shape, size. Kao [0035]. It would therefore have been a routine engineering choice to design the long axis of the securing ring of about 2.5 inches in length to fit a special size dust collector. 
Claim 5 describes the protective shield of claim 1. At least one outside corner is bent outwardly to facilitate loading a filter leaf. 
The limitation of “to facilitate loading a filter leaf” is intended use and therefore has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Bielak discloses that at least one outside corner is bent outwardly. Bielak Fig. 10. 
Claim 6 describes the protective shield of claim 5. The outside corner is bent outwardly at about a 30-degree angle. 
The term “about” is defined in the disclosure as being referring to a value to an amount of  a dimension, area, percentage, etc., to encompass variations of plus or minus 20%, plus or minus 10%, plus or minus 5%, plus or minus 1%, or plus or minus 0.1%. Spec. dated Jun. 05, 2020 (“Spec.”) p. 5. 
Bielak discloses the outside corner is bent outwardly at about a 30-degree angle as shown in Fig. 10. Bielak Fig. 10. Additionally, if the applicant were to successfully argue that the picture does not show an about 30-degree angle, it is pointed out here that instant disclosure does not teach the 30-degree bent angle of an outside corner is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A).
Claim 7 describes the protective shield of claim 5. The angled corner includes a hole to assist in securing a filter bag. 
The limitation of “to assist in securing a filter bag” is intended use and therefore has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Modified Bielak does not discloses that the angled corner includes a hole. 
In the analogous art of U-shape strips located on the upper end of a filter bag, Ballou discloses a U-shape member 41 located on the upper end of a filter bag 15. Ballou Fig. 16, p. 3, ll. 69–71. The U-shape member 41 comprises a plurality of holes located proximate the edge of its side strips. Ballou Fig. 16. It would have been obvious for the strip 72 to have the same design as disclosed by Ballou because such design is known in the U-shape strip art for filter bags. With these modification, there would be a hole located at the angled corner. 
Claim 8 describes the protective shield of claim 5. The outside corner has been rounded with about a 1 inch radius. 
Modified Bielak does not disclose that the outside corner has been rounded with about a 1 inch radius. 
In the analogous art of filter bag closing strips, Ballou discloses a rounded outside corner located on longitudinal slot 22. Ballou Figs. 4–5, p. 2, ll. 99–106. Ballou also discloses that the slot 22 is rounded purposely so that the filter bag 15 maybe properly guided into the slot 22. Id. It would have been obvious for the outside corner of Bielak to be rounded to facilitate the insertion of a filter bag. As for the limitation of “1-inch radius,” it would have been an obvious, routine engineering choice to decide a curvature of about 1-inch radius is best for facilitate insertion of a certain size filter bag. Additionally, instant disclosure does not teach the curvature size of an outside corner is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A).
Claim 9 describes the protective shield of claim 1. The shield has an overall length of between about 3.67 feet and about 3.33 feet. 
Bielak does not disclose an overall length of the protective shield. 
However, Bielak discloses that the protective shield 72 is adapted to fit over and protect the first and second flaps 38 and 39 on a given mullion 32. Bielak Figs. 9–10, col. 5, ll. 14–18. It would therefore have been an obvious, routine engineering choice to select the appropriate width and size of the protective shield 72 because this would merely involve scaling the device in size. Additionally, instant disclosure does not teach the claimed length is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A).
Claim 10 
Bielak does not disclose a width of the protective shield. 
However, Bielak discloses that the protective shield 72 is adapted to fit over and protect the first and second flaps 38 and 39 on a given mullion 32. Bielak Figs. 9–10, col. 5, ll. 14–18. It would therefore have been an obvious, routine engineering choice to select the appropriate width and size of the protective shield 72 because this would merely involve scaling the device in size. Additionally, instant disclosure does not teach the claimed width is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A).
Claim 11 describes the protective shield of claim 1. The shield is constructed from stainless steel. 
Bielak discloses that the protective shield 72 is made of metal. Bielak Fig. 2, col. 5, ll. 18–21. However, Bielak does not disclose that the protective shield is constructed from stainless steel. 
In the analogous art of bag filter metal accessories, Ballard discloses that that all the metal parts of the bag filter are made of stainless steel due to the corrosive nature of the filtered stream. Ballard, col. 2, ll. 32–36. It would have been obvious for Bielak’s metal protective strip 72 to be made of stainless steel as disclosed by Ballard to be corrosion resistant. 
Claim 12 describes the protective shield of claim 1. The upper shield surface, the front side strip and the rear side strip have a thickness of at least about 1/6 inch. 
Bielak does not disclose a thickness of the front and rear side strip. 
However, it would have been an obvious, routine engineering choice to select the appropriate thickness of the side strips of the protective shield 72 because this would merely 
Claim 13 describes a protective shield for a filter leaf bag. The protective shield comprises an upper shield surface comprising an elongated strip of stainless steel having a length of between about 3.67 and about 3.33 feet. and a width of between about 1.25 and 1.75 inches. The protective shield comprises a securing ring for facilitating attachment to a filter leaf bag. The securing ring is proximate to a mid-point of the upper shield surface having a generally oval configuration with a long axis of the oval being parallel to the upper shield surface. The filter leaf bag comprises a forward side strip and a rear side strip extending downwardly and generally perpendicularly to the upper shield surface. The forward and rear side strips have a length generally equivalent to the upper shield surface and the forward side strip having corners bent outwardly at about a 30-degree angle. When the protective shield is installed over the upper portion of the filter bag, the protective shield deflects liquid streams away from the upper portion of the filter bag.
The limitation of “for facilitating attachment to a filter leaf bag” is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
The term “about” is defined in the disclosure as being referring to a value to an amount o fa dimension, area, percentage, etc., to encompass variations of plus or minus 20%, plus or minus 10%, plus or minus 5%, plus of minus 1%, or plus of minus 0.1%. Spec. dated Jun. 05, 2020 (“Spec.”) p. 5. 
Bielak discloses a protective shield (i.e., a removable U-shaped protective shield 72) for a filter leaf bag (i.e., filter bag 36, with elongated flat shape). Bielak Figs. 2 and 9–10, col. 5, ll. 14–26 and col. 3, ll. 45–51. The filter leaf bag 36 comprises an upper shield surface (i.e., bottom wall 75) comprising an elongated strip (i.e., as best shown in Fig. 9). Id. The protective shield 72 comprises a securing ring (i.e., spaced opening 77). The securing ring 77 is proximate to a mid-point of the upper shield surface 75. Id. at Fig. 10, col. 5, ll. 18–21. The filter leaf bag 36 comprises a forward side strip (i.e., first side wall 73) and a rear side strip (i.e., second side wall 74) extending downwardly and generally perpendicularly to (i.e., forming a U shape) the upper shield surface 75. Id. at Fig. 10, col. 5, ll. 18–21. The forward and rear side strips have a length generally equivalent to the upper shield surface (i.e., the protective strip 72 is formed as U shape, which means the side walls and the back wall would have the same length). When the protective shield 72 is installed over the upper portion of the filter bag (i.e., first and second flap 38 and 39 of the filter bags), the protective shield 72 deflects liquid streams away from the upper portion of the filter bag (i.e., the protective shield 72 is adapted to fit over and protect the first and second flaps 38 and 39). Id. at Figs. 2 and 9–10, col. 5, ll. 14–18. 

    PNG
    media_image1.png
    693
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    547
    media_image2.png
    Greyscale

Bielak does not disclose that an upper shield surface comprises an elongated strip of stainless steel. 
Bielak discloses that the protective shield 72 is made of metal. Bielak Fig. 2, col. 5, ll. 18–21. However, Bielak does not disclose that the protective shield is constructed from stainless steel. 
As discussed in claim 11, in the analogous art of bag filter metal accessories, Ballard discloses that that all the metal parts of the bag filter are made of stainless steel due to the corrosive nature of the filtered stream. Ballard, col. 2, ll. 32–36. It would have been obvious for Bielak’s metal protective strip 72 to be made of stainless steel as disclosed by Ballard to be corrosion resistant. 
Bielak does not discloses that the upper shield surface has a length of between about 3.67 and about 3.33 feet. and a width of between about 1.25 and 1.75 inches. 
However, Bielak discloses that the protective shield 72 is adapted to fit over and protect the first and second flaps 38 and 39 on a given mullion 32. Bielak Figs. 9–10, col. 5, ll. 14–18. It would therefore have been an obvious, routine engineering choice to select the appropriate width and size of the protective shield 72 because this would merely involve scaling the device in size. Additionally, instant disclosure does not teach the claimed width and length is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2044.05 (III)(A).
Bielak does not disclose that the securing ring having a generally oval configuration with a long axis of the oval being parallel to the upper shield surface. 
As discussed in claim 3, In the analogous art of securing rings on a U-shaped/C shaped longitudinal strip, Kao discloses a securing ring (i.e., securing member 13) located on a back strip 11, which has a general oval shape (i.e., oval holes) with a long axis of the oval running generally parallel with a forward and rear side strip (i.e., hooks 12). Kao Fig. 1, [0024]. It would have been obvious for Bielak’s securing ring 77 to be oval as an oval shaped securing ring is known in the U-shaped strip art as being suitable to secure a longitudinal strip to a surface. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B)
Bielak does not disclose that the forward side strip having corners bent outwardly at about a 30-degree angle.
As discussed in claim 6, Bielak discloses the outside corner is bent outwardly at about a 30-degree angle as shown in Fig. 10. Bielak Fig. 10. Additionally, if the applicant were to successfully argue that the picture does not show an about 30-degree angle, it is pointed out here 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Qianping He/Examiner, Art Unit 1776             

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776